Earl Warren: Number 435, Federal Trade Commission, Petitioner, versus National Casualty Company and Number 436, Federal Trade Commission versus the American Hospital and Life Insurance Company. Mr. Spritzer.
Ralph S. Spritzer: Mr. Chief Justice, may it please the Court. These two consolidated cases come here on the Government's petitions from decisions of the Sixth and Fifth Circuits respectively. The question which they present is whether the Federal Trade Commission, in circumstances which I shall detail later, has been ousted by the McCarran-Ferguson Act of its jurisdiction to issue cease-and-desist orders directed against unfair and deceptive advertising by insurance companies. Before I sketch the essential fact of these two cases, I should like to take a very few minutes to state by way of introduction that the Federal Trade Commission has been engaged these past several years in a very active campaign to eliminate from the channels of interstate commerce, false and deceptive advertising by companies selling hospital health and accident insurance. There have been some 41 cases brought, many of them against major companies and there are various stages of development, the two here today being, of course, the first to reach this Court. They are important in the Commission's view, these two cases, not only because they will determine in very large measure the phase of the remaining cases, but also because the general situation which has given rise to all of these 41 proceedings is one which the Commission deems of both pressing and truly national concern. And that is so because health, hospital and accident insurance have grown so spectacularly in recent years. It appears, for example, that more than two thirds of all persons in the United States now carry some form of hospitalization insurance. And these forms of insurance are sold in very great part by companies which do business on a broad frequently national scale. Some of them selling on a strictly mail order basis, others by other techniques. Moreover, these companies more and more have come to employ techniques of mass advertising, in some cases, by television and radio or through national periodicals. And as I suppose everyone who has a mailing address is where many of them has employed the techniques which the advertising business refers to as saturation mail advertising. It was a consequence of the -- in consequence of this that Mr. Howrey, the then Chairman of the Federal Trade Commission in 1955, advised the House Committee on Interstate and Foreign Commerce, and I quote his words, “There has been more public interest in our investigation of this advertising than any investigation the Commission has undertaken in my memory. We got not hundreds, but thousands of letters of complaint and the public interest in response have been overwhelming.”
Hugo L. Black: Are you reading from your brief?
Ralph S. Spritzer: No, I am reading from a House Report. It is not quoted in our brief, Your Honor -- Your Honor. And I might add that the Chairman of the Committee, before whom Mr. Howrey was appearing, then replied that it was the conviction of the Committee that there was a very great need for Federal Trade Commission action for the benefit of the companies insured. Now, with this background, I turn to the facts of these two particular cases. National, the respondent in 435, is incorporated and has its home office in Detroit, Michigan. It has 350 to 400 agents who are located in all 48 States in the District of Columbia and the territory of Hawaii. It's licensed to do business in all of those jurisdictions. It sent some brochures and advertising materials directly from Detroit to people throughout the country who maybe prospective buyers of insurance. However, the great mass of its material is apparently sent out in both ways to the agents and they, in turn, from such lists as they have or accumulated or accumulate, disseminate to the public. National's advertising materials challenged by the Federal Trade Commission complaint in this case had been in use for two years or more when the complaint was filed. The complaint charged and the Commission found that they were deceptive in some five major respects. I shall just quick and very briefly since, as I indicated in a moment, our issue here is jurisdictional rather than factual. The Commission charged and found that National's advertising first conveyed that the purchaser of the insurance could continue to renew this form of the insurance as he grew older and hence, obtained lifetime protection, whereas in fact, the policy has actually provided that they were cancellable at the option of the company. Two, the ads misrepresented the physical standards which the applicant for insurance had to meet. Three, they misrepresented that the insured receives broad and complete coverage in relation to hospitalization expenses and fixed -- sick benefits. There are being in fact numerous exceptions and qualifications in policies. Four, they misrepresented the amount of benefit payable in the event that the ensured had to go -- undergo surgery. Five, they misrepresented the duration of monthly sick benefits. American, the respondent in 436, is incorporated and has its home office in Texas, it does business selling health and accident insurance in 14 States where it -- it has applied since then, has agents. It sends its brochures and advertising materials similarly across state lines to its agents who in turn distribute to the public. I shan't detail the representations involved in the American case, suffice it that they also relate to the terms and conditions of the policy and to the coverage which they provided. The Commission in American's case found four out of five categories of violations charged has been proved. Now, as to the jurisdictional issue in these two cases, which is the only issue that the court below reached, let me note briefly one or two following additional facts. National alleged, and this is conceded, that the jurisdictions in which it does business with the exception of three States and the District Columbia have statutes, have state statutes under which the respective commissioners or departments of insurance might proceed, might issue cease-and-desist orders. There is no suggestion of a showing that any of these States have considered, ruled upon or proceeded in any way in relation to any of the practices.
Charles E. Whittaker: (Inaudible)
Ralph S. Spritzer: Yes, sir.
Charles E. Whittaker: (Inaudible)
Ralph S. Spritzer: They are what have been -- what has been called often times Little Federal Trade Commission Acts. And they authorized administrative agents, normally, the Commissioner of Insurance, to issue complaints, to conduct hearings and to enter cease-and-desist orders. They are patterned on the Federal Trade Commission Act. And 41 States, which have such statutes, are identical with one another and all of them speak of unfair practices and deceptive acts and practices in language virtually identical with the FTC Act.
Speaker: In -- in other -- in other words, you -- you -- if I understand you correctly, as to these States, if they chose to act, they could give identically the same relief that the Federal Trade Commission could give.
Ralph S. Spritzer: Within -- within their state boarder.
Speaker: Within their state boarder --
Ralph S. Spritzer: Yes.
Speaker: -- yes, exactly. That's --
Ralph S. Spritzer: Yes.
Speaker: -- that's the way I understood you.
Ralph S. Spritzer: That's right. There's no question about that.
Felix Frankfurter: Am I to --
Ralph S. Spritzer: Both parties are in agreement as to that.
Felix Frankfurter: -- am I to infer therefore that you are not suggesting, or neither suggesting the topic. You're not suggesting that if you prevail that the Federal Trade Commission Acts apply, then, the respective state law is dealing the same subject matter and then go to sleep.
Ralph S. Spritzer: Oh, no.
Felix Frankfurter: They're not --
Ralph S. Spritzer: The only question is --
Felix Frankfurter: There's no preemption (Voice Overlap) --
Ralph S. Spritzer: No. The -- the only question here, sir --
Felix Frankfurter: So that they were both whether -- you also --
Ralph S. Spritzer: That's correct --
Felix Frankfurter: All right.
Ralph S. Spritzer: -- Your Honor. The -- the States can certainly act in all events and the question is whether the federal arm is impotent in circumstances where the States have statutes but haven't undertaken any regulation in implementation of those statutes.
Speaker: (Inaudible)
Ralph S. Spritzer: I don't think it's a matter of inference. I think we -- that's clear from the record.
William O. Douglas: You are seeking here to -- authority to release, for the Federal Trade Commission to release interstate channels or communication. Is that what it confirms?
Ralph S. Spritzer: Yes, and certainly there are no --
William O. Douglas: These are the mails from the agencies of commerce?
Ralph S. Spritzer: No, it's not restricted to the mails.
William O. Douglas: Other agencies of commerce was restricted to mails and -- and other agencies.
Ralph S. Spritzer: Well, let -- may I -- I'd better clarify our point. Interstate commerce is clearly involved because all of these advertising materials emanate from the home offices and then go to agents who in turn distributes.
William O. Douglas: Are any of them radios, televisions?
Ralph S. Spritzer: No, not -- in these cases, we have the ads sent by mail or perhaps by railway express, the materials in any event across state lines to the agents who in turn distribute. In National, there may be some direct mailing from the home office, but we think that's -- that's immaterial for -- for our purposes. And our -- our basic position, which I shall be able to point out in a moment when I referred to the statutes is simply that so long as the State has not acted, there is no exclusion of the Federal Trade Commission's power, no divestiture of its power.
Charles E. Whittaker: When you say the State does not acted, you may not mean have not acted statutorily, you mean have not proceeded.
Ralph S. Spritzer: That is right.
Charles E. Whittaker: (Voice Overlap) --
Ralph S. Spritzer: I'm using action in the sense of active regulation as distinguished from the mere enactment of a statute which in this case is really an enabling act. The statute -- none of the state statutes, like the Federal Trade Commission Act, none of them contained any sanctions. They just give the authority to regulate to a Commission.
Charles E. Whittaker: Just likely Federal Trade.
Ralph S. Spritzer: That's right. And only if the administrative machinery is therefore brought into play and ultimately a cease-and-desist order issue is there any sanction because the cease-and-desist order, of course, operates only prospectively.
William O. Douglas: Do any of these cases involved sending through the mail by the home office --
Ralph S. Spritzer: Yes.
William O. Douglas: -- to -- to householders, policyholders or just all through agents?
Ralph S. Spritzer: In the National case, approximately 5% of the ads are sent out from the home office in Detroit, the other 95% --
Speaker: (Voice Overlap) --
Ralph S. Spritzer: -- directly to prospective purchasers of insurance. The balance of the material is sent across state lines to the agents who -- who engage in distribution of the materials in their respective local area.
Felix Frankfurter: May -- may I ask one more explicit matter? Could any State, if or -- as a commissioner, if any State brought proceedings under Little Federal Trade Commission Act --
Ralph S. Spritzer: Yes.
Felix Frankfurter: -- for the very abusive, which underlies the proceeding, if they have been met, if the state proceeding been met with the claim that it's -- that is interstate commerce and excluded from the state regulatory process?
Ralph S. Spritzer: Well, I can certainly conceive of cases in which that would be so.
Felix Frankfurter: (Voice Overlap) --
Ralph S. Spritzer: For example, the mail order insurance company, it might be that many States would be helpless to reach the material coming into play.
Felix Frankfurter: Well, I'm not talking about practically, but could -- could the State proceedings be challenged on the ground that it's beyond the power of the State to see what the transaction was sought to be, let's say, for Houston because they involved interstate transactions.
Ralph S. Spritzer: No. There is no question that the States on the facts of these cases --
Felix Frankfurter: Could proceed --
Ralph S. Spritzer: -- could proceed and --
Felix Frankfurter: -- for this very case.
Ralph S. Spritzer: -- 48 States could enter 48 cease-and-desist orders against National. Our factual situation is that not one of the 48 has even considered proceedings.
Felix Frankfurter: I just want (Inaudible)
William J. Brennan, Jr.: But your position also is even the 48 States Commission -- Commissioners did (Inaudible) nevertheless, there is a federal power that acts as the Commission did here.
Ralph S. Spritzer: No.
William J. Brennan, Jr.: No.
Ralph S. Spritzer: No. We would say that the States, under the McCarran-Ferguson Bill to which I will come, have top billing as it were. The State's systems are given the opportunity to act first. And if the States do act, we think that the federal power is pro tanto excluded, that is --
William J. Brennan, Jr.: Well, now, if -- if the States do act, you mean not act in the sense as I understand you to say all the plea have acted, that is by adopting statutes? They must in fact attempt to reach the particular case and if -- if that's done, that would be a defense to win the effort on the part of Federal Trade Commission Act.
Ralph S. Spritzer: Exactly.
Felix Frankfurter: Even by that 48 States or what? You -- you said pro tanto. Suppose in X number of States, proceedings are actually begun like unto the immediate proceedings before us, and then suppose X number is three or five or 27 or 48, now, what is the effect of that from this procedure?
Ralph S. Spritzer: McCarran-Ferguson Act, I think, has as its policy that each State may regulate for itself for the protection of its own citizens. And if it does, that is all the regulation that there is to be. There is not to be double regulation --
Felix Frankfurter: You mean --
Ralph S. Spritzer: -- so that any if State acts, then the Federal Trade Commission, I would say, cannot enter an order which would deal with the practices of an insurer within the borders of that State. If New Jersey has a proceeding and says that National can't distribute this advertising literature in New Jersey and then the Federal Trade Commission comes in and files a complaint, I would say that the Federal Trade Commission's order could only be made effective in relation to the other 47 States.
Felix Frankfurter: Now, suppose that this -- this (Inaudible) meeting, if isn't summed up, of the House of Governors, there's an agreement among the 48 Governors that they will instruct their power to the Attorney General to begin those proceedings and 48 proceedings start or initiated in the 48 States --
Ralph S. Spritzer: Yes, sir.
Felix Frankfurter: -- that displaces all the Federal Trade Commission?
Ralph S. Spritzer: Well, certainly if the Federal Trade Commission has not at that point proceeded, it would not proceed and --
Felix Frankfurter: But I'm not asking about policy, I'm asking about the limitation of power.
Ralph S. Spritzer: Well, I think perhaps regulation would begin with the institution of a specific complaint. But certainly, I would say, it does not begin with the mere enactment of an enabling statute giving legislative --
Felix Frankfurter: I understand that.
Ralph S. Spritzer: -- power to the administrator and that's our case.
Felix Frankfurter: You've made that -- you've made that clear --
Ralph S. Spritzer: Yes.
Felix Frankfurter: -- but I'm not wholly clearer to the effects of the actual beginning of the process of enforcing state laws. And I gather from what you last said, if assuming there is no sham about it, 48 States get going. That's the plan of the Federal Trade Commission, is that right?
Ralph S. Spritzer: I would think so.
Felix Frankfurter: That's your position.
Ralph S. Spritzer: I would think so.
William O. Douglas: But also -- suppose you -- they never could get going on -- on this 5% or 6% of -- part of -- the -- the out-of-state home office in using the mails to bring stuff in.
Ralph S. Spritzer: Well, maybe one would have a substantive due process question there. We, of course, do not concede that anything that State cannot regulate is in the federal regulation.
William O. Douglas: How -- how that home office would be reached as a practical matter.
Ralph S. Spritzer: Yes.
Speaker: (Inaudible)
Ralph S. Spritzer: I -- in our cases here now, 100% of the material in the American case and 95% in the National case is distributed by the local agents after they get it from the home office and certainly as to those portions, the -- we have no doubt that the States could, if they chose, effectively regulate.
William J. Brennan, Jr.: (Inaudible) State of the home office regulating in the way would bar the use of the mail (Inaudible)
Ralph S. Spritzer: No, I have relation to regulation by each of the States in which the material was disseminated. I think certainly each State has the power and the legitimate interest to prevent dissemination within the State of false and deceptive material.
William J. Brennan, Jr.: (Inaudible) sending it through the agents by mail in each of the other 47 States?
Ralph S. Spritzer: Well, perhaps the home offices -- perhaps the -- the only State conceivably would be the State of the corporation.
William J. Brennan, Jr.: Well, that -- that was my question, whether the State of the home office could, under some statute, forbids the home office from mailing this material. Of course, they might.
Ralph S. Spritzer: I think perhaps they might.
William J. Brennan, Jr.: They might again.
Ralph S. Spritzer: The answer is it might. I think most of the state statutes in terms would not permit that because most of the state statutes deal with misrepresentations occurring within the State and I take it that this representation to the public occurs at the place of dissemination rather than at the place where the home office is sending material out to its own agents. So -- yes.
Charles E. Whittaker: (Inaudible)
Ralph S. Spritzer: It does.
Charles E. Whittaker: (Inaudible)
Ralph S. Spritzer: It does and I -- I wish to get to it immediately.
Earl Warren: May I interrupt with just one more question, Mr. Spritzer?
Ralph S. Spritzer: Yes.
Earl Warren: At the outset, you -- you enumerated five different types of misrepresentation. I think it was in the case of National.
Ralph S. Spritzer: Yes, sir.
Earl Warren: Now, let us suppose that State A selects one of those types of misrepresentation and proceeds against National for that one and only that one type of misrepresentation, what is the position of the Federal Government then as to the others? Could it -- could it then proceed against the company on the others?
Ralph S. Spritzer: Well, I think that if the state officer, let us say the Commissioner of Insurance made a determination or a ruling, be it formal or informal, that -- that only certain of these representations were serious not in his view that he was going to proceed against it or if he determines that some were permissible and others might not be, I don't think that we could then regulate. I think his determination would be dispositive as to the protection of the citizens of that State are going to get.
Speaker: In other words, you think the State, if the Federal Trade Commission took affirmative action and the State of New York, for example, said, “Well, we don't agree and we will -- we want this advertising in New York,” that they could overrule the Federal Trade Commission.
Ralph S. Spritzer: I would not concede that was so. If the Federal Trade Commission already had an outstanding order because I would think that once jurisdiction attached to issue the Federal Trade Commission order that it would not thereafter be absolute. If, on the other hand, New York had determined before there was any outstanding federal injunction for itself, which representations were good and which were bad, then I would say that that was the end of the matter so far as the federal --
Speaker: You mean if the Federal Trade Commission stepped in at this stage of the matter and started complaints against -- in every State involving companies selling in all States of the union that would -- that would preempt the matter from the States, any of those States, do you think?
Ralph S. Spritzer: The States could always proceed for themselves but I don't -- what -- my suggestion was that the federal cease-and-desist order, if it had been entered before there were any state proceeding, would not be vacated merely because the State thereafter brought a proceeding. Now, the State could still go in its own proceeding. Let me illustrate.Suppose the Federal Trade Commission finds that the representations are not deceptive, all of the 48 States could each consider for itself, each for itself, whether it wanted to prohibit some of the representation or if the Federal Trade Commission concludes that the advertising is defective. It might well be that the State Commissioners of the insurance would still want to obtain a state cease-and-desist order against the same practices, so they could police it and go into the state court. Our question here is not whether the States may act, but they can in all events. The question is when the Federal Government is disabled from acting. Now, I -- I think it is the statutory question basically.
Felix Frankfurter: So you also state the States have (Inaudible)
Ralph S. Spritzer: Yes, sir. And even if they are later, they can supplement. They can also come in and have their own orders and make their own determination. Now, I need hardly spend any time on the Federal Trade Commission Act, instead it's so familiar to the Court. We have set it forth on page 3. I do point out that it is with the Federal Trade Commission Act that we begin and not with McCarran-Ferguson because the FTC Act is the organic act which confers upon it, upon the Commission its jurisdiction. And the courts below, I think, erroneously proceeded from the premise that they were to look in McCarran-Ferguson to find commission jurisdiction. Section 5, which relates to unfair and deceptive acts and practices, is set out in full at page 3. Let me note only in passing that the FTC Act made no exception for the business of insurance, though it did for some other businesses like banking and common carriage.
Felix Frankfurter: That's a little retrospective interpretation.
Ralph S. Spritzer: Yes. The McCarran-Ferguson Act is set forth in our brief at pages 4 and 5. The statement of purpose at the outset, at the top of page 4, is that continued regulation and taxation by the several States of the business of insurance is in the public interest. And then it goes on to say that silence on the part of Congress shall not impose any barrier to the regulation or taxation by the State. Then, in Section 2, consistently with that general declaration of purpose, we find that 2 (a) provides that the business of insurance shall be subject to the laws of the several States, which relate to the regulation or taxation of such business. And (b) goes on to say that no Act of Congress shall be construed to invalidate, impair or supersede any law enacted by any State for the purpose of regulating the business of insurance. And then, we come to the proviso clause which is the crucial sentence for these cases, "Provided that after June 30, 1948, the Sherman Act, the Clayton Act and the Federal Trade Commission Act shall be applicable to the business of insurance to the extent that such business is not regulated by state laws. Now, narrowly, I think our question here is what do the four words regulated by state law mean as used in the statute?
William J. Brennan, Jr.: In other words, whether the mere enacting of state statutes in this subject is regulation or not, is that it?
Ralph S. Spritzer: That is correct, Your Honor. And that position, that the mere enactment of state enabling statutes, which set out general standards, impose no sanctions, delegate all authority to regulate to an administrative agency. That the mere enactment of such statute is not -- isn't position that respondents take which leads them in this case to argue that even though there has been no regulation in fact, no consideration by the States of the practices which are challenged in these cases. Even so, they would say in their sentence, there has been regulation because there is a law on the books under which the Commissioner of Insurance, if he knew about this or learned about it and if he chose to proceed and to conduct a hearing, could or might enter at all.
William J. Brennan, Jr.: Well, now, Mr. Spritzer, in the National case, I notice that this order is directed to distribution in Mississippi, Rhode Island, Montana, Missouri or the District of Columbia. Now, didn't you say to us earlier that at least in the District of Columbia, there's no such regulatory statute?
Ralph S. Spritzer: There are several States in which there is no statute. I've been addressing myself to the situation which takes in more than 40 of the States where there is a statute.
William J. Brennan, Jr.: Isn't that the National case?
Ralph S. Spritzer: Yes, National does business in 48 States.
William J. Brennan, Jr.: Well, I'm looking -- am I looking at the wrong order at page 202 --
Ralph S. Spritzer: You're looking --
William J. Brennan, Jr.: -- of the record.
Ralph S. Spritzer: -- at the National record at 202?
William J. Brennan, Jr.: Yes. I don't know. I'm -- I am looking at an order where it seems to be limited in its application with the State by name.
Ralph S. Spritzer: You're looking at the Examiner's decision, Your Honor.
William J. Brennan, Jr.: Oh, was that it? I see. All right. Don't let me waste your time. Go ahead.
Ralph S. Spritzer: As I was saying I -- I think our -- our question is, what regulation by a state law means as used in this Act? Now, one will note that the sentence immediately precedingly proviso speaks about any law enacted by any State. However, the proviso declares that there shall be federal jurisdiction to the extent that such business is not regulated by state laws. Now, I -- I suggest that if Congress had proposed to do so, it would have been a very easy matter to make the incidence of federal power depend upon the enactment of state law. Indeed, in the very paragraph, we're here concerned with. Congress speaks of an act -- enactments under state law. Yet, the statute does not provide that the existence of state legislation or the enactment of state law will automatically exclude the Federal Trade Commission from regulating interstate transactions terminating in that State. On the contrary, the exception is phrased in terms of regulation and we say that regulation and legislation are not unanimous. It is also relevant I think that many federal Acts and many assertions of federal power are made by Congress to depend specifically on whether there is a state law. Here, we have a -- a different choice of language, not the word "legislation" or not enactment of state laws, but the use of the word "regulation". Now, I don't suggest that one should consider this simply as a -- as a dictionary proposition, certainly it is important to look at the purposes and such light -- to consider such light as maybe cast catch by the history of McCarran-Ferguson. Now, as the Court is -- I'm sure aware, McCarran-Ferguson was a direct response by the Congress to the decision of this Court in 1944 in United States against South-Eastern Underwriters. That decision in a Sherman Act case determined for the first time for overruling precedents going back for so many years that the business of insurance was commerce in the sense of the Commerce Clause. Consequently, the Court reinstated a Sherman Act indictment against a group of insurance underwriters. Immediately, following that opinion, the States and the insurance companies made very strong representations to the Congress, asserting that if the Commerce Clause restrictions apply to the States, to their regulatory measures and to their taxing statutes, that many of the existing state systems, established state systems with the effect it was claimed that there was great confusion and doubt, and that it couldn't be set what state laws would be held to be burdened upon commerce or to be discriminatory against commerce and -- and what -- what is not. Now, it was against this background that Congress passed McCarran-Ferguson. There's no question that Congress meant to permit the state systems to operate as they had prior to the South-Eastern Underwriters decision. We don't, for a moment, challenge that. What we do say is that McCarran-Ferguson did not intend to leave any no man's land, any vacuum in which there would be no regulation. It wanted to provide for situations in which the States could not act, perhaps for constitutional reasons that applied to particular facts. And it wanted to provide for regulation, we believe, in situations in which the States, though they might act did not choose to act or fail to act. I would like to turn for a few minutes to such history as we have which bears on the meaning of this proviso clause. There were separate bills introduced in each of the two Houses in 1945, following the South-Eastern Underwriters case. The bills in each House would have provided in one way or another that the States would continue to regulate what they had in the past, the insurance business. The House Report and also Senator McCarran on the floor of the Senate both pointed out that there were limitations upon what the States could do in relation to out-of-state companies, due process limitations. And both the Senate and the House Reports go on to state that the respective bills are designed to ensure adequate and effective regulation. Now, McCarran-Ferguson states to be sure that the Federal Government shall not impair the state systems.And the proviso clause declares to be sure that if the States act, the Federal Government will not act. We suggest that it is one thing to say that the Federal Government shall not impose either conflicting or double regulation. It is quite another thing to say that the Federal Government is precluded from acting where the States are not providing any regulation. Now, what light is --
Charles E. Whittaker: Now -- now, if I might interrupt. You used the word (Inaudible), is that my understanding? You used the word several times “regulation” which, to my mind, is a vastly different thing than the phrase “regulated by state law”, is it not?
Ralph S. Spritzer: Well, I think all state regulation would have to be by or pursuant to state law. But what I'm trying to distinguish between is a piece of legislation which delegates authority to an administrative agency. The legislation itself and the regulation, which I think is only completed under a statute of this kind when the administrative machinery is used. What I have in mind, I think, is what was very colorfully stated by the late Justice Jackson in the Ruberoid case. There, he was not talking about the Federal Trade Commission Act but about the Robinson-Patman Act. And in speaking of Robinson-Patman, he considered the administrative process. He first pointed out that Robinson-Patman sets up general standards. And then, he went on to say, “Such legislation,” I'm looking at page 53 of the Government's brief, “represents in inchoate law, in the sense that it does not lay down rules which call for immediate compliance on paying of punishment by judicial process. The intervention of another authority must mature and perfect an effective rule of conduct before one is subject to coercion.” And then, he goes on to develop the -- the points that under a statute like this, there is an expanded legislative power which goes to the administrative agency." And only when the general standards of the statute are given meaning and content in the specific case, only when a rule or order is issued,” he says, “does one have regulation," and that is the argument we are making here. And we think that that is the sense in which one should read regulated by state law in this statute. If one is to avoid the situation where there will be a regulatory void, the experience has been, as perhaps might have been anticipated, perhaps because of the difficulties of the States in dealing with this situation, the experience in any event has been that the States has not been acting in this field. Now, we think that McCarran-Ferguson made clear that the States could act. It made clear moreover that they might act if they chose free of Commerce Clause restrictions. But we don't think that federal regulation in the sense that I'm speaking about, regulation by the institution of administrative proceedings and the issuance of administrative orders that such federal regulation is precluded unless there is at least some consideration, some ruling, some determination by the State. Now, I don't say that the State has to decide that it will file a cease-and-desist proceeding. I think the State might rule through its Commissioner or other officer that certain practices from the standpoint of that State are all right. And if it does that, we concede that that is a ruling or determination, that is regulation which would prevent a federal order from being applied to the insurance company doing business in that State.
Felix Frankfurter: But there must be some avow -- some formal manifestations, some pronouncement that will advise the Federal Trade Commission which the Insurance Commission of Idaho or Georgia or Wyoming or mainly on the job. Is that right?
Ralph S. Spritzer: Well, I don't say there has to be a formal order.
Felix Frankfurter: Well, how would he know if it was not a formal? There must be some public evidence (Voice Overlap) --
Ralph S. Spritzer: Some -- something --
Felix Frankfurter: The Insurance Commissioner of Wyoming had made around the job, is that right?
Ralph S. Spritzer: No, that they had made a ruling.
Felix Frankfurter: Well, but --
Ralph S. Spritzer: So, if it's -- yes.
Felix Frankfurter: It can't be that he -- that he is a (Inaudible) man and has worried about it, studied it and decided that there's nothing to proceed again. That will do. He must make that manifest, somehow or rather that the reaches the Federal Trade Commission unconstitutionality.
Ralph S. Spritzer: No, no, the -- if the Federal Trade Commission institutes a proceeding against National as it did here and National can come in and show any ruling or can produce an affidavit, the State has acted in the matter. I think that's perfectly sufficient to establish an affirmative defense that the Federal Trade Commission has no jurisdiction in relation to that State.
Felix Frankfurter: Is that -- is that what the judge (Inaudible) Could -- could you say that likely without having litigation, whether he did or didn't act, whether he did or didn't consider, whether he has sufficiently considered (Inaudible) from litigation?
Ralph S. Spritzer: I-- I -- I'm --
Felix Frankfurter: (Voice Overlap) --
Ralph S. Spritzer: -- not suggesting to the Court that either the Federal Trade Commission, Your Honor, or the federal courts are to make at any stage a qualitative judgment as to whether the State Commissioners are doing a good job. If they rule upon it, their determination whether it may be wise or unwise in somebody else's opinion is the determination which is effective, so far as the citizens of that State --
Felix Frankfurter: With which you have lots of --
Ralph S. Spritzer: -- is -- are concerned.
Felix Frankfurter: -- litigations, lots of litigation whether he did rule upon as I (Inaudible) couldn't determine this thing unless -- it then established that he did rule (Voice Overlap) --
Ralph S. Spritzer: Well, I think it would be --
Felix Frankfurter: -- beyond having satisfied himself of (Inaudible)
Ralph S. Spritzer: Well, it -- it --
Felix Frankfurter: (Voice Overlap) wouldn't it?
Ralph S. Spritzer: -- it might be necessary to secure an affidavit from him in that -- in that circumstance. Let me point out to the Court the -- the facts as to whether there has been any ruling involved in this National case. Now, this was placed in issue originally. National filed an answer which appears at 11 and 12 of the National record in which it made a claim that under Michigan law, it was fully regulated. The Examiner made a finding in relation to that claim. National doesn't claim that anybody -- any officer of any of the other 47 States regulated to this claim that was regulated by Michigan. The Examiner's finding on that is at record 190 and he states, “Respondent's officials have nothing to show approval of respondent's advertising by the Michigan Insurance Commissioner." In any event, it was never submitted to him for approval. Respondent does not submitted the advertising to the Insurance Commissioner of Michigan before it is used. Respondent's business was not inspected by the Insurance Commissioner of the State during the period covered by the complaint which was 1953 and 1954. That finding has not been challenged and when -- National went to the Court of Appeals what it alleged in its petition for review. If he got any claim that it was regulated by Michigan and it alleges on record 214, 45 States including the State of Michigan have an active statutes. That's the basis for their claim that they are regulated.
Felix Frankfurter: What I'm -- what I'm trying to search is not their claim but your claim because I should think it's the common experience of every prosecutor and (Inaudible) but the fact that if you don't prosecute doesn't mean approval. It maybe you wait for a rightful change. It may mean this, it may mean that, involving discretion in determination by the responsible officials to act on the law or not without thereby giving him a blue ribbon for excellent procurity.
Ralph S. Spritzer: Oh, I -- I would make -- wish to make clear that we are not suggesting that there must be anything like a formal ruling. We do say that there is an obligation upon the party who claims that the Federal Trade Commission has been divested to show something in the nature of regulation beyond the mere enactment of a statute.
William J. Brennan, Jr.: How does this all work in the various Sherman law (Inaudible) Those are the other statutes in addition to the Federal State Commission Act.
Ralph S. Spritzer: Well, I don't -- I don't think --
William J. Brennan, Jr.: (Voice Overlap) applies.
Ralph S. Spritzer: There has -- there has been very little litigation on -- insofar as the Sherman Act is concerned because most of the States, it may be almost all of them, have permitted insurance companies to engage in price fixing through rate bureaus. There's a contrary policy and we would not assert that if there is a contrary state policy, there was any room at all under McCarran-Ferguson for federal action, safe to the extent that the McCarran-Ferguson Act itself explicitly provides in Section 4 that the Sherman Act may still be invoked regardless of state legislation where there's coercion, boycott or intimidation.
William J. Brennan, Jr.: Well, apart from that, I'm -- I'm just wondering what there is of the Sherman Act area under the proviso in 2 (b)?
Ralph S. Spritzer: Well, it will depend on what the state legislation was, of course, whether the States had policies. Now, in fact, I think state policy -- state policies are not consonant with the Sherman Act, so that leaves very little room.
William J. Brennan, Jr.: That eliminates the Sherman?
Ralph S. Spritzer: Pardon?
William J. Brennan, Jr.: That eliminates the Sherman?
Ralph S. Spritzer: It leaves little room. Certainly, the Sherman Act is not eliminated altogether and Section 4 itself shows.
William J. Brennan, Jr.: I agree, but --
Ralph S. Spritzer: Yes.
William J. Brennan, Jr.: -- apart from the area covered by Section 4, what is the lesson in 2 (b)?
Ralph S. Spritzer: I think it's narrow, but I -- I -- we have not cataloged the -- the State Sherman Acts. We've --
William J. Brennan, Jr.: (Voice Overlap) --
Ralph S. Spritzer: -- been interested in State Federal Trade Commission Acts.
William J. Brennan, Jr.: Could you say the same as Clayton Act?
Ralph S. Spritzer: No, I don't think this -- my impression at least is that the States do not have on so greatest -- that so -- not so many of the States have statutes comparable to the Clayton Act. It does have States which deal with the matter of rate fixing. I think most of the States have given license to the insurance companies to get together through joint action and fixed rates through their rate bureaus and the like. There have been no federal antitrust cases, so far as I'm aware, involving the insurance business, saved in situations where there has been allegations of boycott, coercion or intimidation.
William J. Brennan, Jr.: We have one of those theories early (Inaudible) So, we have one from the (Inaudible)
Ralph S. Spritzer: Co-counsel mentions the New Orleans Insurance case. Now, I'd like to take just a few minutes to go beyond the -- the reports and make brief reference to some of the history as made by those who are in charge of the legislation. This proviso clause that we're concerned with was added in conference. The Conference Report doesn't discuss it, so we are thrown back upon the statements of the sponsors. Now, as it happens, all three of the Senate Conferees did address themselves to the proviso clause during the debates in the Senate. And we have excerpts from each of those three conferee statements at page 58 and the following pages. Senator McCarran's statement appears at 58. We've quoted it there and he points out, “If the States enact legislation,” I'm reading from the second sentence of that quotation, “to the extent that they regulate, they would have taken the business of insurance out from under the Sherman and the Clayton and the other Acts to the extent that they regulate our -- our words which we emphasize and that they again suggest that this use of regulate rather than legislate, regulate rather than enact laws in the proviso clause is not accidental but apparently purposeful.”
Speaker: (Inaudible)
William J. Brennan, Jr.: If there is some implementation or enforcement, yes. Now, I would distinguish between an active legislation which is self-executing as it were or which carries some immediate criminal penalty and a statute like this Baby Federal Trade Commission Acts which does no more than delegate the authority to regulate and which in and of itself imposes no sanction. We have quoted similarly statements from the two other Senators, both of which emphasized and those are Senators Ferguson and O'Mahoney emphasized that there is to be continued room for federal action. Both of them contemplated that there was to be no regulatory board either because the States couldn't act or because they were not acting. And this same understanding is manifested by President Roosevelt in his statement in signing the Bill where he speaks at page 65 of our brief that after the moratorium, the anti-trust laws and related statutes will be applicable in full force than the effects to the business of insurance except to the extent that the State had assumed the responsibility and are effectively performing that responsibility. Thank you.
Earl Warren: We'll recess now.